Citation Nr: 0827564	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  04-37 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to service connection for Meniere's syndrome 
with vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  In August 2007, the Board remanded the 
case to the RO via the Appeals Management Center (AMC) in 
order to obtain treatment records and to conduct an 
additional VA examination.


FINDINGS OF FACT

1.  The veteran's service-connected hearing loss is 
manifested by no greater than Level I in the right ear and 
Level II in the left ear.

2.  The veteran does not have Meniere's syndrome.

3.  The veteran's vertigo is not related to his active 
military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, Diagnostic 
Code 6100 (2007).

2.  Meniere's syndrome was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.304.

3.  Vertigo was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hearing loss

This appeal involves the veteran's claim that the severity of 
his service-connected hearing loss warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  In evaluating service- 
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometric test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the pure 
tone audiometric test.  The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6100.  See 38 C.F.R. § 4.85(b) Diagnostic 
Codes 6100-6110 (2007).

Pursuant to the Board's August 2007 remand, the veteran 
underwent a VA audiological examination in September 2007.  
As with previous examinations, the findings entitle the 
veteran to no more than a rating of 0 percent for bilateral 
hearing loss.

The September VA examination revealed that the right ear had 
a 46 average decibel loss and the left ear had an average of 
58 decibel loss.  Speech discrimination was 92 percent in the 
right ear and 94 percent in the left ear.  Based on these 
findings, the right ear has a Roman Numeral I loss and the 
left ear has a Roman Numeral II loss.  38 C.F.R. § 4.85 Table 
VI.  This equates to an evaluation of 0 percent.  38 C.F.R. 
§ 4.85 Table VII.  The test results did not meet the criteria 
in 38 C.F.R. § 4.86 for using the alternative method of 
evaluating exceptional patterns of hearing loss.

An extraschedular rating is not appropriate in this case.  
Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler rating standards.  The veteran 
testified at the June 2007 Board hearing that his hearing 
loss affects his ability to adjust equipment at his job.  The 
Board finds this difficulty to not be a marked interference 
with employment.  Thus, the schedular rating has been 
assigned appropriately.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Accordingly, the increased benefit sought 
on appeal is denied.

II.  Meniere's syndrome with vertigo

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The September 2007 VA examiner concluded that the veteran 
does not have Meniere's disease.  The examiner conducted an 
electronystagmogram, which is an objective evaluation of the 
vestibular portion of the veteran's inner ears.  The results 
of this test showed that the veteran's inner ears are 
functioning normally.  Because Meniere's disease is a 
pathology of the vestibular and cochlear portions of the 
inner ear, there can be no diagnosis of Meniere's disease in 
this case.  Correspondence from a VA nurse practitioner in 
July 2003 indicates a diagnosis of Meniere's disease.  Other 
treating physicians also noted that the veteran might have 
Meniere's disease.  However, the September 2007 VA examiner's 
conclusion must be given the most weight because it is based 
on objective testing and a review of all prior treatment 
records.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.  Thus, the claim for Meniere's disease must 
be denied, but the Board will separately address the current 
symptom of vertigo.

The veteran's service medical records are negative for any 
complaints, diagnosis, or treatment of vertigo in service.  
The veteran reported that he sometimes became dizzy and lost 
his balance after consuming alcohol in service.  The veteran 
began experiencing episodes of vertigo as early as 2000.  
That was approximately 27 years after separation from 
service.  Because the record does not establish a continuity 
of symptomatology nor any nexus between service and the 
current episodes of vertigo, service connection must be 
denied. 

III.  Duties to notify and assist

VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (1994).  

The RO's December 2003 notice letter described the evidence 
necessary to file claims for an increased rating and service 
connection, and met all the requirements noted above; 
including informing the veteran that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claim are received by VA.  The Board acknowledges that the 
veteran was not given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) until March 2006.  To 
whatever extent Dingess or the recent decision of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), concerning the 
specific notice to be given in claims for increase, requires 
more extensive notice, the Board finds no prejudice to the 
appellant in proceeding with the present decision.  He 
appealed the disability evaluation assigned.  He was given 
the specific requirements for an increased rating for the 
disability at issue in the rating decision and in the 
statement of the case, so he has actual notice of those 
criteria.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran.  
VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an increased 
evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 & 
Supp. 2007).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including VA treatment records and VA examinations.







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

Entitlement to service connection for Meniere's syndrome with 
vertigo is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


